           Case 2:19-cr-00595-CAS Document 155 Filed 07/14/21 Page 1 of 2 Page ID #:1354
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

                                                       CRIMINAL MINUTES - TRIAL


   Case No.          CR 19-00595-(A)-CAS                                                                   Date        July 14, 2021

   Present: The Honorable        CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE

   Interpreter        N/A

                 Gabby Garcia                                                                                         Lindsay Bailey
                Twyla Freeman                                     Laura Elias                                         Chelsea Norell
                 Deputy Clerk                           Court Reporter/Recorder                                  Assistant U.S. Attorney




                 U.S.A. v. Defendant(s):                 Present Cust. Bond                 Attorneys for Defendants:          Present App. Ret.

Edward Buck                                                 X         X                Christopher Darden, RTND                   X                   X
                                                                                       Ludlow Creary, II, RTND                    X                   X

           Day COURT TRIAL                                  2nd     Day JURY TRIAL                                    Death Penalty Phase

           One day trial;         Begun (1st day);      X    Held & continued;                 Completed by jury verdict/submitted to court.

           The Jury is impaneled and sworn.

   X       Opening statements made        By Government and Defendant.
           b
   X       Witnesses called, sworn and testified.

   X       Exhibits identified                              X       Exhibits admitted

           Government rests.                          Defendant(s)                                                                            rest.

            Motion for mistrial by                                              is          granted               denied               submitted

                    Motion for judgment of acquittal (FRCrP 29)                 is          granted               denied               submitted

           Closing arguments made                  Court instructs jury                         Bailiff sworn

            Clerk reviewed admitted        exhibits with counsel to be submitted to the Jury/Court for deliberations/findings.

           Alternates excused                      Jury retires to deliberate                   Jury resumes deliberations

           Finding by Court as follows:                                              Jury Verdict as follows:

   Dft #                 Guilty on count(s)                                          Not Guilty on count(s)

           Jury polled                                             Polling waived

           Filed Witness & Exhibit lists                 Filed Jury notes              Filed Jury Instructions              Filed Jury Verdict

           Dft #            Referred to Probation Office for Investigation & Report and continued to                              for sentencing.

            Dft #           remanded to custody.            Remand/Release#                    issd.          Dft #        released from custody.

           Bond exonerated as to Dft #



CR-78 (10/08)                                            CRIMINAL MINUTES - TRIAL                                                          Page 1 of 2
         Case 2:19-cr-00595-CAS Document 155 Filed 07/14/21 Page 2 of 2 Page ID #:1355
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                                 CRIMINAL MINUTES - TRIAL


    X     Case continued to   July 15, 2021, at 9:00 a.m.   for further trial.
          Other:
                                                                                                     6         :   31
                                                                       Initials of Deputy Clerk   GGA and TF




CR-78 (10/08)                                      CRIMINAL MINUTES - TRIAL                                         Page 2 of 2
